UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6612


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GEORGE WASHINGTON CRANE, V,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:13-cr-00297-LO-1)


Submitted: August 17, 2017                                        Decided: August 22, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Washington Crane, V, Appellant Pro Se. Lawrence Joseph Leiser, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George Washington Crane, V, appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion.     We have reviewed the record and find no

reversible error.   See United States v. May, 855 F.3d 271, 274 (4th Cir. 2017).

Accordingly, we deny Crane’s motion to expedite and affirm for the reasons stated by the

district court. United States v. Crane, No. 1:13-cr-00297-LO-1 (E.D. Va. May 1, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                           2